DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Currently, the pending Claims are 25-41. The examined Claims are 25-41, with Claims 33, 36, 40-41 being amended herein.

Response to Arguments

	In view of Applicant’s amendments/arguments, the previous objection to the Specification is hereby withdrawn. Furthermore, the previous rejections of Claims 40-44 under 35 U.S.C. 112(b) are hereby withdrawn.

	Furthermore, Applicant presents arguments in favor of the instant Claims versus the prior rejections of record. Applicant argues that the previous rejections of record under 35 U.S.C. 112(b) have been addressed by the instant amendments to the Claims (Page 5 of Remarks). Applicant argues that the Boyer reference is directed to a particulate blend used in battery separators for the purpose of imparting sodium sulfate to the battery electrolyte, wherein the sodium sulfate is a necessary component (Page 6 of Remarks). Therefore, Applicant argues that Boyer neither teaches nor suggests the limitations of Claims 31, 38, 40-41 (Page 6 of Remarks). Similarly, Applicant argues that because the general disclosures of both Obernyer and Young require a number of elements which are missing from the instant Claims, neither Oberneyer nor Young cure the alleged deficiencies of Boyer (Pages 6-7 of Remarks). 

	While Applicant’s aforementioned arguments are acknowledged, they are not found to be persuasive.
	
First, Applicant has not addressed the previous rejections of Claims 31-33 under 35 U.S.C. 112(b). Therefore, said rejections are maintained as described below. Furthermore, Applicant appears only to present specific arguments versus the prior art of record in context of instant dependent Claims 31, 38, 40-41.
Regarding Applicant’s remarks with respect to Boyer, the specific relevance of Boyer allegedly being directed to a particulate blend used in battery separators for the purpose of imparting sodium sulfate to the battery electrolyte with sodium sulfate being a necessary component is entirely unclear. Regardless of whether or not such a characterization is accurate, Applicant’s description of Boyer neither disproves the Examiner’s characterization of Boyer, nor even addresses the sections of Boyer’s disclosure referenced in the prior art rejections of record. In other words, while Applicant discusses certain features of Boyer’s disclosure (e.g. a particulate blend used in battery separators for the purpose of imparting sodium sulfate to the battery electrolyte with sodium sulfate being a necessary component), Applicant essentially presents no arguments over any of the explicit teachings of Boyer cited/applied by the Examiner.
Regarding Applicant’s remarks with respect to Obernyer and Young, again the specific relevance of said references requiring elements missing from the Claims is entirely unclear. Both Obernyer and Young function as supporting references for curing a respective deficiency in Boyer, and each of said references provides specific motivation as to why one of ordinary skill in the art would combine each reference with Boyer in the manner suggested by the Examiner. The further inclusion of methodologies, elements, structure, etc. not cited in the instant Claims in absolutely no way precludes Obernyer and Young from functioning as such modifying references. Furthermore, and similar to the Boyer reference, Applicant essentially presents no arguments over any of the explicit teachings of Obernyer and Young cited/applied by the Examiner.

Nevertheless, new grounds of rejection are presented below as necessitated by Applicant’s amendments to the numbering of the Claims (as described below). It is noted, however, that the previous rejections of record for Claims 36-44 are hereby withdrawn in view of said amendments to the numbering of the Claims.

Claim Objections

Claim 40 is objected to because of the following informalities: the term “ER” should be accompanied with the definition “electrical resistance” (as was provided in the previous, but now-cancelled, Claim 39).  Appropriate correction is required.

More importantly, the numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution. When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). 
As further consequences of the amended claim numbering, (1) the status identifiers of the instant Claims are not necessarily accurate when compared to the original numbering of the Claims (See MPEP 714(C) “Amendments to the Claims”), and (2) Claims 42-44, while effectively cancelled, are no longer referenced in the Claims. Therefore, it is suggested, for example, that instant Claims 35-41 be cancelled and replaced with new Claims 45-51 (given that Claim 44 was the previously highest numbered claim) to preserve the original numbering of the claims.
However, the current numbering of the Claims (i.e. Claims 25-41) will be utilized for purposes of examination given that the limitations and dependencies of the instant Claims are clear regardless of the amended claim numbering.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 31 recites the broad recitation (i.e. no greater than 25 microns), and the Claim also recites a plurality of narrower statements of the range/limitation (e.g. no greater than 22 microns, no greater than 20 microns, etc.). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
For purposes of examination, it will be interpreted that any of the instantly claimed ranges satisfy the requirements of Claim 31. Proper clarification is required (it is suggested, for example, that a single/specific range particle size be selected).

Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Specifically, Claim 33 states “where surface area can be assessed using Tristar300TM for multipoint BET nitrogen surface area.” Accordingly, Claim 33 is rendered particularly indefinite insofar as it is unclear if the instantly claimed “Tristar300TM for multipoint BET nitrogen surface area” is or is not a requirement (assuming that “Tristar 300TM” is a mechanism for assessing surface area in the instantly claimed manner) given the presence of the phrase “can be.” It is further noted that the instant Claim is drawn to a product and not a process (i.e. the methodology by which surface area is measured is not a requirement of the product itself).
For purposes of examination, it will be interpreted that the silica (meeting the limitations of Claim 25) is further required to have a surface area within the instantly claimed range, and that the mechanism by which said surface area is not necessarily limited to the instantly claimed “Tristar300TM for multipoint BET nitrogen surface area.” Proper clarification is required (it is suggested, for example, that a single/specific surface area range is selected and the method by which it is measured/assessed be omitted).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-30, 33-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyer et al. (US 5,605,569).

	Regarding Claims 25-30, 33-34, Boyer teaches a silica for use in a battery separator (col. 1 lines 28-40). Boyer teaches that the silica exhibits an oil absorption within the range of 195 to 240 ml/100 g, and exhibits a BET surface area within the range of 100 to 300 m2/g (col. 3 lines 1-24). Boyer teaches that the silica is a precipitated amorphous silica (col. 1 lines 28-40, col. 2 lines 60-67).

	Regarding Claims 35-36, Boyer teaches the instantly claimed invention of Claim 25, as previously described.
	Furthermore, Boyer teaches that the silica is comprised in a composition, wherein the composition further comprises a polyolefin, wherein the polyolefin is ultrahigh molecular weight polyethylene (col. 1 lines 16-22, col. 5 Table 1, col. 6 Table 2).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Boyer et al. (US 5,605,569).

	Regarding Claims 37-38, Boyer teaches the instantly claimed invention of Claim 36, as previously described.
	Boyer does not explicitly teach a sheet which comprises the composition, or a separator comprising the composition, wherein the separator is comprised in a lead acid battery.
	However, Boyer teaches that the silica itself is intended for use in a battery separator, and the composition itself is a battery separator formulation (col. 1 lines 28-40, col. 5 lines 52-56, col. 6 lines 4-8). More specifically, Boyer teaches that the battery separator is a microporous diaphragm utilized intended for use in a lead-acid battery, given that lead-acid batteries advantageously utilize separators comprising polyolefin matrices (e.g. ultra high molecular weight polyethylene) having amorphous precipitated silica distributed therein (col. 1 lines 12-40).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would utilize the composition of Boyer in a microporous diaphragm (“sheet”) which is utilized as a separator (“battery separator”) in a lead-acid battery, as taught by Boyer, given that Boyer already teaches that the silica itself is intended for use in a battery separator, the composition itself is a battery separator formulation, and the battery separator is a microporous diaphragm intended for use in a lead-acid battery, and further teaches that lead-acid batteries advantageously utilize such diaphragm separators comprising polyolefin matrices (e.g. ultra high molecular weight polyethylene) having amorphous precipitated silica distributed therein.

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Boyer et al. (US 5,605,569), and further in view of Obernyer et al. (US 2011/0293988).

	Regarding Claims 31-32, Boyer teaches the instantly claimed invention of Claim 25, as previously described.
	Boyer does not explicitly teach that the silica exhibits an average particle size within the instantly claimed range.
	However, Obernyer teaches a lead acid battery comprising a separator therein (Abstract, [0010]-[0011], [0018]). Obernyer teaches that the separator comprises filler particles therein, wherein the filler particles are, for example, silica particles ([0018]). Obernyer teaches that the filler particles exhibit an average particle size of 0.02 to 20 microns, wherein such filler particles help reduce ohmic resistance, pore size, and cost characteristics of the separator ([0018]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would modify the silica of Boyer such that it exhibits an average particle size of 0.02 to 20 microns (i.e. a range which encompasses, is encompassed within, and/or overlaps the instantly claimed range(s)), as taught by Obernyer, given that such a particle size range of the silica would help further reduce ohmic resistance, pore size, and cost characteristics of a separator comprising the silica therein.
	
Claims 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Boyer et al. (US 5,605,569), and further in view of Young et al. (US 4,237,083).

	Regarding Claims 40-41, Boyer teaches the instantly claimed invention of Claim 38, as previously described.
	Boyer does not explicitly teach that the separator, which is comprised in a lead-acid battery, exhibits an electrical resistance within the instantly claimed range.
	However, Young teaches a microporous sheet which is used as a battery separator (Abstract, col. 1 lines 9-14). Young teaches that the microporous sheet comprises a blend of polyolefin (e.g. ultra high molecular weight polyethylene) and silica (col. 2 lines 8-14, col. 2 lines 46-49). Young teaches that the battery separator exhibits good electrical resistance characteristics and is this useful as a battery separator given that it exhibits a commercially acceptable electrical resistance which is less than 100 mΩ·in2 (i.e. approximately 15.5 mΩ·cm2) (col. 5 lines 11-21).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would construct the separator of Boyer such that it exhibits an electrical resistance of less than approximately 15.5 mΩ·cm2 (i.e. an electrical resistance which is encompassed within the instantly claimed range), as taught by Young, given that such an electrical resistance is a commercially acceptable electrical resistance characteristic in specific context of battery separators.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/              Examiner, Art Unit 1729                                                                                                                                                                                          
/ULA C RUDDOCK/               Supervisory Patent Examiner, Art Unit 1729